Rombauer, P. J.,
delivered the opinion of the court.
The respondent produces the certificate of the clerk of the circuit court of Newton county, showing that judgment was rendered in this cause May 29, 1889, from which the defendant appealed to this court on June 1, 1889. A transcript of the record has been filed in the clerk’s office of this court by the appellant, but not fifteen days before the first day of the October term, as the law requires. The respondent moves to affirm the judgment, and no good cause to the contrary is shown, since, the fact that the appellant has on file a copy of the transcript, at the time the motion is made, is, under rule 22 of this court, no good cause in itself. It is, therefore, ordered that the judgment be affirmed.
All the judges concur.